Motion Denied and Order filed April 19, 2012.




                                             In The

                            Fourteenth Court of Appeals
                                         ____________

                                     NO. 14-11-00693-CR
                                       ____________

                      MANLEY DEWAYNE JOHNSON, Appellant

                                                V.

                            THE STATE OF TEXAS, Appellee


                           On Appeal from the 230th District Court
                                    Harris County, Texas
                               Trial Court Cause No. 1283867



                                          ORDER

       The clerk’s record in this appeal was filed September 19, 2011. On February 14,
2011, appellant filed a motion to supplement the clerk's record with an official bill of costs.
The motion was granted the and the Harris County District Clerk was directed to file a
supplemental clerk's record containing an official bill of costs.         In the order this court
instructed that if the omitted item was not part of the case file, the district clerk was to file
a supplemental clerk’s record containing a certified statement that the omitted item was not
a part of the case file. In response, Naomi T. Salinas of the Harris County District Clerk's
office filed an affidavit averring the official bill of costs is not part of the case file.

       Appellant has filed a second motion, requesting this court to order the Harris
County District Clerk to supplement the record with “whatever documents are necessary to
inform [appellant] about his court costs.” Because the district clerk's office already has
informed this court that the record in the trial court does not contain a bill of costs, the
motion is denied. We note that pursuant to Texas Code of Criminal Procedure art.
103.001, “[a] cost is not payable by the person charged with the cost until a written bill is
produced or is ready to be produced, containing the items of cost, signed by the officer who
charged the cost or the officer who is entitled to receive payment for the cost.” See also
Armstrong v. State, 340 S.W.3d 759, 767 (Tex. Crim. App. 2011) (a claim of insufficient
evidence to support the assessment of court costs was a criminal law matter that should
have been addressed by the court on appeal from the judgment of conviction).




                                      PER CURIAM



Panel consists of Justices Frost, Brown, and Christopher.




                                             2